Ingraham, P. J.:
I concur in the reversal of the order of the surrogate upon the ground that the appellant did -unconditionally and unequivocally decline to accept anything by virtue of the exercise of the power of appointment contained in the will of Mary 0. Hoffman, and that, therefore, the property which passed under the will of William B. Hoffman was not taxable.
The order should he reversed, with ten dollars costs and disbursements, and the supplemental report of the appraiser annulled and the pro forma order thereon reversed and the original report of the appraiser and the pro forma order thereon should be affirmed, with costs.
McLaughlin, Scott and Hotchkiss, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, supplemental report of appraiser annulled and pro forma order thereon reversed and original report of appraiser and pro forma order thereon affirmed, with costs. Order to he settled on notice.